IN THE SUPREME COURT OF THE STATE OF DELAWARE


  JOHN CRESTO,                             §
                                           §     No. 359, 2015
         Defendant Below,                  §
         Appellant,                        §
                                           §     Court Below:
                v.                         §
                                           §     Superior Court of the
  STATE OF DELAWARE,                       §     State of Delaware
                                           §
                                           §     Cr. I.D. No. 1403014527
         Plaintiff Below,                  §
         Appellee.                         §

                                 Submitted: May 18, 2016
                                  Decided: May 20, 2016

  Before STRINE, Chief Justice; HOLLAND and VALIHURA, Justices.

                                        ORDER


         This 20th day of May 2016, the Court, having considered this matter on the briefs

of the parties, has concluded that the same should be affirmed on the basis of and for the

reasons assigned by the Superior Court in its decisions of October 20, 2014 and

December 9, 2014.

         NOW, THEREFORE, IT IS HEREBY ORDERED that the judgment of the

Superior Court be, and the same hereby is, AFFIRMED.

                                           BY THE COURT:


                                           /s/ Karen L. Valihura
                                                  Justice